At the trial of an action at law before a jury, one Bernard Baker, a representative of the defendant corporation, General Commercial Securities Corporation, was in the Court room sitting by his counsel, when it became material for the plaintiff to call him as a witness concerning a certain feature of the plaintiff's proof.
Counsel for the defendant objected to Baker being called to testify, on the ground that he had not been subpoenaed to testify and that his witness fees as required by the statutes, and his mileage from his residence in Jacksonville, had not been tendered to him. The Court ruled that the witness Baker was not entitled to demand his mileage from Jacksonville to DeLand, the place of the trial, but that he was entitled to his per diem and expenses. Counsel for plaintiff thereupon tendered two dollars as a witness fee, but the court ruled that "six or seven" dollars should be deposited. Plaintiff's counsel refused to deposit the "six or seven" dollars *Page 297 
required and the court refused to permit Baker to be sworn to testify on behalf of the plaintiff and plaintiff excepted. This ruling forms the basis of one of the assignments of error.
The Bill of Rights to the State Constitution provides that "right and justice shall be administered without sale, denial or delay." Section 4, Bill of Rights, State Const. The first duty of courts is to render righteous judgments. Brownlee vs. State, 95 Fla. 775, 116 So.2d 618. And the primary purpose for which courts are established is to administer justice, for which purpose all rules of procedure and practice have been established and are to be enforced. Demos vs. Walker, 99 Fla. 302,  126 So.2d 305. So strong is this view of the law maintained, that it has been held in this jurisdiction that trial courts may (and in proper cases should) exercise a discretion to call a witness either for or against a prisoner on trial in a criminal case, in order that the truth may be brought out at the trial. Morris vs. State, 100 Fla. 850, 130 So.2d 582.
In this case the witness Bernard Baker was in Court and developments at the trial were such that plaintiff deemed it necessary to ask that he be sworn as a witness to testify then and there as to matters within his knowledge which would assist the court and jury in arriving at a proper verdict on the facts. Such request was proper and should have been granted. Tender of witness fees and mileage under such circumstances is not within the purview of any court rule or statute applicable to a case of this kind. The denial of the right to call the witness then present in the court room, without a deposit of money in any amount, was prejudicial error for which a new trial should be awarded, and it is so ordered.
Reversed for a new trial.
  WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur. *Page 298
BUFORD, C.J., AND ELLIS, J., concur in the opinion and judgment.